Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected subject matter, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07/18/2022. The traversal is on the ground(s) that the lack of unity applied failed to destroy the inventive concept, see page 1 of the remarks.  This is not found persuasive because the reference of Burman does teach a nanoparticles containing VIP use in cancer treatment, see abstract and column 5, as well as the rejection set forth below. That Applicants have switched to a method does not unify the two inventions, as the method also uses the same peptide and a nanoparticle in light of the specification.
The requirement is still deemed proper and is therefore made FINAL.

	Election of Species Practice
The prior art search will not be extended unnecessarily to cover all nonelected species. Should applicant, in response to this rejection of the Markush-type claim, overcome the rejection, as by amending the Markush-type claim to exclude the species anticipated or rendered obvious by the prior art, the amended Markush-type claim will be reexamined. The examination will be extended to the extent necessary to determine patentability of the Markush-type claim. In the event prior art is found during the reexamination that anticipates or renders obvious the amended Markush-type claim, the claim will be rejected and the action can be made final unless the examiner introduces a new ground of rejection that is neither necessitated by applicant’s amendment of the claims nor based on information submitted in an information disclosure statement filed during the period set forth in 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p). See MPEP § 706.07(a). Amendments submitted after the final rejection further restricting the scope of the claim may be denied entry if they do not comply with the requirements of 37 CFR 1.116. See MPEP § 714.13.

	Applicants are not compliant with a species election. Nanoparticle is a genus. Given that Applicants have elected Group II, the whole of that invention is generic with the terms nanoparticle(s) and a small molecule(s). The molecules comprising the composition used in the method of Group II, Claims 9-18, applied and found in the prior art will constitute the species. The genus of Claims 9-18, Group II, has not been found free of the prior art.

	Status of the Claims
Claim(s) 1-18 are pending.  Claims 1-8 are withdrawn, and not subject to rejoinder, see lack of unity 05/16/2022.  Claims 9-18 are hereby examined on the merits.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

For the purpose of this invention, the level of ordinary skill in the art is deemed to be at least that level of skill demonstrated by the patents in the relevant art.  Joy Technologies Inc. V. Quigg, 14 USPQ2d 1432 (DC DC 1990).
One of ordinary skill in the art is held in accountable not only for specific teachings of references, but also for inferences which those skilled in the art may reasonably be expected to draw.  In re Hoeschele, 160 USPQ 809, 811 (CCPA 1969).
In addition, one of ordinary skill in the art is motivated by economics to depart from the prior art to reduce costs consistent with desired product properties.  In re Clinton, 188 USPQ 365, 367 (CCPA 1976);In re Thompson, 192 USPQ 275, 277 (CCPA 1976).

Claims 9-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burman, US 6,489,297; Waller, US 9,669,092, and Wisckowski et al. "Tumor-Derived Microvesicles Promote Regulatory T Cell Expansion and Induce Apoptosis in Tumor-Reactive Activated CD8+ T Lymphocytes," The Journal of Immunology, 19 August 2009 (19.08.2009), Vol. 183, Iss. 6, Pgs. 3720-3730. All references are from Applicant’s IDS.

The instant invention is drawn to a method of augmenting T-cell activation and ex vivo expansion by coincubation of human T cells with a nanoparticle containing a small molecule antagonist of VIP signaling.

Burman teaches a composition of a nanoparticle (elected “species”) and an antagonist of VIP signaling, see Col. 5 and lines 49-50 as well as Col. 5 and lines 56-64.

The difference between what is taught by the prior art and that instantly claimed is that while the composition is disclosed by Burman, Burman does not teach the T-cell activation and ex vivo expansion, nor the other cellular/physiological or treatment implications of Claims 9-18.

Waller (Applicant) teaches a method of augmenting T-cell activation and ex vivo expansion by co-incubation of human T cells with a VIP polypeptide antagonist (the disclosure relates to extraction of lymphocytes from the blood and expanding in vitro against tumor antigen(s) and optionally exposing the cells with an appropriate stimulatory cytokine and/or a VIP antagonist, see Col. 10 and lines 54-67). Waller teaches human T cells are activated with anti-CD3 antibody bound to a plate while VPACI is downregulated following stimulation of human blood T-cells with anti-CD3 monoclonal antibody plus PMA, Col. 11 and lines 50-52 as well as Col. 22 and lines 1-2 and Col. 11 and lines 5-6. Regarding Claim 11, Waller teaches human T cells are activated in a mixed lymphocyte reaction and optionally exposing the cells with an appropriate stimulatory cytokine and/or a VIP antagonist, T-cells, see Col. 10 and lines 54-67; Col. 18 and lines 34-35; and Col. 10 and line 60. Regarding Claim 12, Waller teaches human T cells are activated in vitro by co-incubation with tumor associated antigens, the subject is human, see Col. 2 and lines 49-50. Further, the disclosure relates to extraction of lymphocytes from the blood and expanding in vitro against tumor antigen(s) and optionally exposing the cells with an appropriate stimulatory cytokine and/or a VIP antagonist, see Col. 10 and lines 54-58. For Claim 14, Waller teaches activated human T cells are infused into a human patient with cancer see Col. 11 and lines 1-12 as well as Col. 1 and lines 59-67. 
For Claim 15, Waller teaches human T cells are activated in vitro by co-incubation with viral antigens, see Col. 2 and lines 49-50. Waller further discloses the extraction of lymphocytes from the blood and expanding in vitro against tumor antigen(s) and optionally exposing the
cells with an appropriate stimulatory cytokine and/or a VIP antagonist, see Col. 10 and lines 54-58. See also Col. 9 lines 22-23 and Col. 6 and lines 61-62 where it is taught that some cancers are caused by viruses as. Regarding Claim 17, Waller teaches viral antigens are presented on dendritic cells and that some cancers are caused by viruses see Col. 9 and lines 22-23 as well as Col. 9 and lines 51 and Col. 6 and lines 61-62. As for Claim 18, Waller teaches activated human T cells are infused into a human patient with cancer see Col. 11 and lines 1-12 as well as Col. 1 and lines 59-67.
	Neither Burman or Waller teach the aspects of Claim 13 and 16.  However, Wieckowski teaches tumor associate antigens are presented on tumor Microvesicles, MVs, readable on Claim 13.  MVs can regulate T cell expansion and that resting vs activated T cell subsets are differentially regulated by tumor-derived MVs, see page 7 and the fourth full paragraph on the bottom of the page as well as page 10 and the second paragraph. Regarding Claim 16, Wieckowski teaches viral antigens are presented on microvesicles and that MVs can regulate T cell expansion and that resting vs activated T cell subsets are differentially regulated by tumor-derived MV, see page 7 and fourth full paragraph, bottom of page.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Burman use of nanoparticles with a small molecule (peptide) with the teaching of Waller and Wieckowski which teach benefits of using an antagonist of VIP for augmenting T-cell activation and ex vivo expansion of human T-cells, enhancing topical immunotherapies (Waller, Col. 10, Ln. 60), distinguishing positive intracellular staining (Waller, Col. 22, Lns. 5-6), enhancing topical immunotherapies (Waller, Col. 10, Ln. 60), enhancing T-cell tumor infiltration (Waller, Col. 11, Lns. 1-10), enhancing T-cell anti-viral activity (Waller, Col. 6, Lns. 61-62), promoting the proliferation of T-cells (Wieckowski, Pg. 10, second paragraph), for example. One would have been motivated to use the compounds of Burman as these antagonists have been used in the teaching of Waller, and one is simply substituting one VIP antagonist for another. One would have had a reasonable expectation of success in using the teaching of Burman in the teaching of Waller as one is still using a VIP antagonist in the method.
The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983). In the instant case, one is using a composition of a nanoparticle with a VIP antagonist that would be expected to perform the same in the method of Waller. 
The Supreme Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

Note that the list of rationales provided is not intended to be an all-inclusive list, nor do they need to all be present to make a case for obviousness.  Other rationales to support a conclusion of obviousness may be relied upon by Office personnel based upon the findings of the prior art.
In the instant case, (A) above has been presented to demonstrate combining of prior art teachings to arrive at the instantly claimed invention. Further consideration shows that the combination for (A) also embraces (B), as well as (C), (D), (F) and (G).
In conclusion, a reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the foregoing discussion, the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 9-18 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-15 of copending Application No. 17/294/248. Although the claims at issue are not identical, they are not patentably distinct from each other because the Claims of the ‘248 Application are drawn to the VIP peptides with a nanoparticle for the purpose of augmenting T-cell activation and ex vivo expansion comprising mixing T cells with a peptide, see Claims 1-3, 5 and 13, for example. The method of Claim 13 in light of Claims 1-3 and 5 renders obvious the instant method of Claim 9-18. It would have been obvious to practice the instant method from the teaching of the ‘248 application. One would be motivated to use the method of the ‘248 application using the peptides of the same for the intended purpose of T-cell activation. Therefore, the invention is obvious over the co-pending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
No claims are allowed.
Applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  Due to the procedure outlined in MPEP § 2163.06 for interpreting claims, it is noted that other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 8,323,696
US 2005/0075290
US 2015/0118289
US 2015/0050351

Prior art contained in the reference of record can be applied in the next office action.
	
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to THOMAS SWEENEY HEARD whose telephone number is (571) 272-2064.  The examiner can normally be reached from 9:00 to 5:00 pm, Eastern Standard Time.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, James Henry Alstrum-Acevedo can be reached on (571) 272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Thomas S. Heard Ph.D.
Primary Examiner
Art Unit 1654


	
	/THOMAS S HEARD/             Primary Examiner, Art Unit 1654